     Case 2:20-cv-08903 Document 1 Filed 09/28/20 Page 1 of 13 Page ID #:1



 1    GREGG D. ZUCKER (Bar No. 166692)
      gregg@foundationlaw.com
 2    FOUNDATION LAW GROUP LLP
      2049 Century Park East, Suite 2460
 3    Los Angeles, CA 90067
      Tel: 310-979-7561
 4
      Attorneys for Plaintiff Zemoga, Inc.
 5
 6
 7                          UNITED STATES DISTRICT COURT
 8
                          CENTRAL DISTRICT OF CALIFORNIA
 9
10
11    ZEMOGA, INC.                               CASE NO.
12                                           COMPLAINT FOR
                    Plaintiff,
13    vs.                                    (1) VIOLATION OF THE ELECTRONIC
                                             COMMUNICATIONS PRIVACY ACT
14
      CATHY LEWIS,                           (2) VIOLATION OF THE STORED
15                                           COMMUNICATIONS ACT
16                 Defendant                 (3) VIOLATION OF THE COMPUTER
                                             FRAUD AND ABUSE ACT
17
                                             (4) INTENTIONAL INTERFERENCE
18                                           WITH PROSPECTIVE ECONOMIC
                                             RELATIONS
19
                                             (5) NEGLIGENT INTERFERENCE WITH
20                                           PROSPECTIVE ECONOMIC
                                             RELATIONS
21
                                             (6) LIBEL
22
                                             (7) LIBEL PER SE
23
                                             (8) TRADE LIBEL
24
                                             AND
25
                                             DEMAND FOR JURY TRIAL
26
27
28
                                             1
                                                                         COMPLAINT
     Case 2:20-cv-08903 Document 1 Filed 09/28/20 Page 2 of 13 Page ID #:2



 1          Plaintiff Zemoga, Inc. (“Company” or “Plaintiff”) alleges for its complaint
 2    against Defendant Cathy Lewis (“Lewis” or “Defendant”), to the best of its
 3    knowledge, information and belief, formed after an inquiry reasonable under the
 4    circumstances:
 5                             PRELIMINARY STATEMENT
 6          1.      Defendant hacked into a Company-issued computer and mobile phone
 7    and shared private and sensitive text messages and photos retrieved from those
 8    devices with unauthorized third parties in an effort to damage the Company’s
 9    economic relations with current and prospective customers.
10                                      THE PARTIES
11          2.      Plaintiff Zemoga, Inc. is a Connecticut corporation with its principal
12    place of business in Wilton, Connecticut.
13          3.      Defendant Cathy Lewis is an individual residing in Studio City,
14    California.
15                              JURISDICTION AND VENUE
16          4.      The Court has subject matter jurisdiction over this matter pursuant to
17    the Electronic Communications Privacy Act (“ECPA”), 18 U.S.C. § 2701 et seq,
18    the Stored Communications Act (“SCA”), 18 U.S.C § 2701, et seq, and the
19    Computer Fraud and Abuse Act, 18 U.S.C. § 1030 et seq (“CFFA”).
20          5.      Federal diversity jurisdiction also exists pursuant to 28 U.S.C. 1332.
21    Plaintiff is a Connecticut corporation with its principal place of business in
22    Connecticut. Defendant is an individual who resides in California. Therefore,
23    complete diversity of citizenship exists. The amount in controversy, exclusive of
24    interest and costs, exceeds the sum or value of $75,000.
25          6.      This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367
26    for the claims arising from violations of California statutory and common law
27    since the facts supporting these claims are so related to the facts supporting the
28
                                                2
                                                                                COMPLAINT
     Case 2:20-cv-08903 Document 1 Filed 09/28/20 Page 3 of 13 Page ID #:3



 1    claims under the ECPA, SCA and CFAA that the claims form part of the same case
 2    or controversy.
 3          7.      This Court has personal jurisdiction over Lewis because she resides in
 4    California.
 5          8.      Venue is proper in this judicial district pursuant to 28 U.S.C. §§
 6    139l(b) and (c).
 7                       ALLEGATIONS COMMON TO ALL CLAIMS
 8          9.      The Company is a digital services firm that produces and create apps,
 9    interactive platforms, digital marketing, product design and web development,
10    along with other digital services.
11          10.     The Company and its subsidiaries have over 150 employees
12    worldwide and service enterprise clients, including multiple Fortune 500
13    companies.
14          11.     The Company’s founder, CEO, and Chairman of the Board of
15    Directors is Donald Edgerton (“Edgerton”).
16          12.     In or about February 2020, Lewis began contacting and harassing the
17    Company’s employees, board members and executives about matters that did not
18    relate to the Company’s business.
19          13.     The subject of these communications was related to Lewis and
20    Edgerton’s marital relationship and was personal and sensitive in nature.
21          14.     In response to these inappropriate communications, on April 23, 2020,
22    the Company sent a letter to Lewis demanding that she cease any and all
23    communications with Company’s employees, board members and executives.
24          15.     In the letter, the Company stated it had no intention to deprive Lewis
25    of any information she was entitled to from Edgerton.
26          16.     In response to the Company’s letter, on May 4, 2020, Lewis sent an
27    email to the Company’s counsel admitting she contacted at least one Company
28
                                               3
                                                                               COMPLAINT
     Case 2:20-cv-08903 Document 1 Filed 09/28/20 Page 4 of 13 Page ID #:4



 1    employee who she claimed involved herself in Lewis’s marriage and suggested the
 2    employee should focus on her job and not act as “marriage counselor, wife or
 3    mother” to Edgerton. Lewis also claimed she had a right to reach out to “anyone at
 4    [the Company]…through Facebook, text or even a phone call” and in no way did
 5    that qualify as “intentionally interfering with [the Company’s] business.”
 6          17.    On the same day, Lewis contacted a senior executive at a major
 7    chemical manufacturer (the “Executive”) via Facebook.
 8          18.    The Executive is well-respected in the industry in which the Company
 9    operates and is a clearly identified business prospect of the Company, which is and
10    was known to Lewis.
11          19.    Lewis transmitted personal and sensitive text messages and photos of
12    Edgerton to the Executive with the sole intent to disparage the Company and injure
13    its ongoing and prospective business relations.
14          20.    Months prior, Lewis retrieved the text messages and photos by
15    hacking into Edgerton’s Company-issued computer and mobile phone (the
16    “Devices”) and retrieved the text messages and photos without the Company’s or
17    Edgerton’s authorization or permission.
18          21.    The Company maintained private and confidential electronic
19    communications, including emails, on the Devices.
20          22.    Edgerton saved Company and personal credentials, e.g., username and
21    passwords on the Devices, as well as other accounts linked to those Devices,
22    including Edgerton’s iCloud account, a cloud-based software system that, among
23    other things, allows a user to access mobile text messages and photos on a desktop
24    computer.
25          23.    The Company also maintained, stored, and shared documents, files,
26    and photographs on the Devices.
27
28
                                                4
                                                                               COMPLAINT
     Case 2:20-cv-08903 Document 1 Filed 09/28/20 Page 5 of 13 Page ID #:5



 1          24.    The Company and Edgerton also utilized the Devices to transmit and
 2    receive information confidential to Edgerton and the Company, including
 3    privileged attorney-client communications.
 4          25.    Neither the Company nor Edgerton provided authorization or the
 5    means to access password-protected accounts on the Devices to Lewis, including
 6    access to iCloud accounts.
 7          26.    The text messages sent to the Executive contained sexually suggestive
 8    comments sent by another person to Edgerton.
 9          27.    Lewis then sent the following statement to the Executive: Hey maybe
10    [] will be on your next trip since she was texting your buddy this while we were
11    married. Whatever bull**** he is saying is just that. Bull****.
12          28.    Lewis subsequently forwarded a hacked photo of Edgerton on a boat
13    with other people, along with following message to the Executive: “Enjoy []. Yah
14    I’m the bad one.”
15          29.    When Lewis disseminated the hacked text messages and photo to the
16    Executive, the Company had been actively soliciting his business and business
17    contacts.
18          30.    On May 6, 2020, the Company sent another letter to Lewis advising
19    her the communications she had with the Executive severely compromised the
20    Company’s business relations.
21          31.    The    Company     again   demanded    Lewis    cease   any   further
22    communications with the Company’s actual clients, prospective clients, and/or
23    employees.
24          32.    In an attempt to avoid further escalation, the Company proposed that
25    Lewis, the Company and Edgerton enter into a mutual non-disparagement
26    agreement, which would have prohibited all parties from making disparaging
27    remarks to third parties.
28
                                              5
                                                                             COMPLAINT
     Case 2:20-cv-08903 Document 1 Filed 09/28/20 Page 6 of 13 Page ID #:6



 1            33.    A few days later, the Company sent a draft mutual non-disparagement
 2    to Lewis for review and signature. Lewis did not sign the agreement or respond to
 3    it.
 4                                       FIRST CLAIM
 5                  (Violation of the Electronic Communications Privacy Act,
 6                                  18 U.S.C. § 2510 et. seq.)
 7            34.    The Company repeats and realleges each and every allegation made in
 8    the foregoing paragraphs as if fully set forth herein.
 9            35.    Lewis, without authorization or permission, hacked into, stole, and
10    illegally gained possession and control of the Devices.
11            36.    Lewis endeavored to intercept and intentionally intercepted text
12    messages and photos being sent to and from the Devices.
13            37.    The   foregoing   text   messages    and    photos   were   intercepted
14    contemporaneously as they were being sent and received from the Devices.
15            38.    As a result, Lewis has violated the Electronic Communications
16    Privacy Act, 18 U.S.C. § 2510 et. seq.
17            39.    Based on the foregoing, the Company is entitled to damages in an
18    amount to be determined at trial, plus reasonable attorney’s fees, costs, and
19    interest.
20                                     SECOND CLAIM
21          (Violation of the Stored Communications Act, 18 U.S.C. § 2701 et. seq.)
22            40.    The Company repeats and realleges each and every allegation made in
23    the foregoing paragraphs as if fully set forth herein.
24            41.    Lewis, without authorization or permission, hacked into, stole, and
25    illegally gained possession and control of the Devices.
26            42.    Lewis accessed and illegally downloaded, saved, and printed out text
27    messages and photos retrieved from the Devices.
28
                                                6
                                                                                 COMPLAINT
     Case 2:20-cv-08903 Document 1 Filed 09/28/20 Page 7 of 13 Page ID #:7



 1           43.      Lewis viewed and disseminated the text messages and photos to
 2    unauthorized third parties.
 3           44.      The text messages and photos that were stolen by Lewis were
 4    electronically stored on the Devices.
 5           45.      As a result, Lewis violated the Stored Communications Act, 18 U.S.C.
 6    § 2701 et. seq.
 7           46.      Based on the foregoing, the Company is entitled to damages in an
 8    amount to be determined at trial, plus reasonable attorneys’ fees, costs, and
 9    interest.
10                                       THIRD CLAIM
11      (Violation of the Computer Fraud and Abuse Act, 18 U.S.C. § 1030 et seq.)
12           47.      The Company repeats and realleges each and every allegation made in
13    the foregoing paragraphs as if fully set forth herein.
14           48.      The Company-issued computer and mobile phone are “protected
15    computers,” as that term is defined in 18 U.S.C. § 1030(e), in that they are
16    connected to the Internet and are used in or affect interstate commerce and
17    communication.
18           49.      Lewis intentionally accessed the Company’s protected computers
19    without authorization or by exceeding authorized access, and obtained files, data
20    and information, including text messages and photos, in violation of 18 U.S.C. §
21    1030(a)(2)(C).
22           50.      As a result of Lewis’s illegal conduct, the Company suffered damages
23    in an amount no less than $5,000 pursuant to 18 U.S.C. § 1030(C)(4)(A)(i)
24                                      FOURTH CLAIM
25                (Intentional Interference with Prospective Economic Relations)
26           51.      The Company repeats and realleges each and every allegation made in
27    the foregoing paragraphs as if fully set forth herein.
28
                                                7
                                                                               COMPLAINT
     Case 2:20-cv-08903 Document 1 Filed 09/28/20 Page 8 of 13 Page ID #:8



 1          52.    The Company has actual and prospective business relationships.
 2          53.    The Company has a prospective business relationship with the
 3    Executive who is a senior executive at a major manufacturing company.
 4          54.    During the relevant time period, the Company had been actively
 5    soliciting the Executive’s business.
 6          55.    The Company had a reasonable probability of future business
 7    opportunities and economic benefit in connection with both: (i) the Executive; and
 8    (ii) Executive’s relationship with other businesses and individuals with whom the
 9    Company does business.
10          56.    Lewis was aware of the Company’s actual and prospective business
11    relationships, including with the Executive.
12          57.    Lewis unlawfully and improperly launched a campaign of illegal
13    computer hacking, theft, and harassment designed to interfere with the Company’s
14    business relationships, including its relationship with the Executive.
15          58.    Lewis unlawfully and improperly publicly maligned Edgerton, the
16    owner and founder of the Company, to tarnish the Company’s brand and
17    reputation, for the unlawful purpose of extorting concessions from Edgerton in
18    connection with a divorce proceeding between Edgerton and Lewis.
19          59.    Lewis committed these tortious acts with deliberate and actual malice,
20    ill-will, and oppression in conscious disregard of the Company’s legal rights.
21          60.    Lewis’s actions have disrupted the Company’s relationships and
22    business opportunities with actual and prospective customers.
23          61.    As a direct and proximate result of Lewis’s conduct, the Company has
24    been injured by Lewis and is entitled to actual and punitive damages in an amount
25    to be determined at trial.
26
27
28
                                               8
                                                                               COMPLAINT
     Case 2:20-cv-08903 Document 1 Filed 09/28/20 Page 9 of 13 Page ID #:9



 1                                       FIFTH CLAIM
 2             (Negligent Interference with Prospective Economic Relations)
 3          62.       The Company repeats and realleges each and every allegation made in
 4    the foregoing paragraphs as if fully set forth herein.
 5          63.       The Company had a reasonable probability of future business
 6    opportunities and economic benefit in connection with both: (i) the Executive; and
 7    (ii) the Executive’s relationship with other businesses and individuals with whom
 8    the Company does business.
 9          64.       Lewis had knowledge of such opportunities and knew or should have
10    known that if she did not act with due care, her launching of a campaign of a
11    computer hacking campaign, theft, and harassment would interfere with such
12    opportunities and cause the Company to lose the economic benefit of its business
13    relationship.
14          65.       Lewis acted negligently and has disrupted the Company’s
15    relationships and business opportunities with its customers.
16          66.       As a direct and proximate result of Lewis’s conduct, the Company has
17    been injured by Lewis in an amount to be determined at trial.
18                                       SIXTH CLAIM
19                                            (Libel)
20          67.       The Company repeats and realleges each and every allegation made in
21    the foregoing paragraphs as if fully set forth herein.
22          68.       Lewis’s postings and comments on the Executive’s Facebook page
23    contained defamatory and libelous statements against and concerning Edgerton
24    personally and professionally which were known by Lewis to be false and untrue
25    and which she knew would damage the Company’s business reputation in the
26    business community.
27
28
                                                9
                                                                               COMPLAINT
     Case 2:20-cv-08903 Document 1 Filed 09/28/20 Page 10 of 13 Page ID #:10



 1           69.    The statements were defamatory and libelous in that they asserted
 2     Edgerton, the Company’s CEO and founder, was a philanderer and/or adulterer.
 3           70.    The statement “[w]hatever bull**** [Edgerton] is saying is just that.
 4     Bull****” was meant to convey that Edgerton, as CEO and on behalf of the
 5     Company, is a liar and someone who should not be trusted.
 6           71.    Lewis’s defamatory statement was false.
 7           72.    Lewis made the statement knowing it was false or had serious doubts
 8     about the truth of the statement.
 9           73.    As a result, the Company has suffered damages in an amount to be
10     determined at trial according to proof, including but not limited to, harm to the
11     Company’s reputation and brand.
12           74.    In making the defamatory statement identified above, Lewis acted
13     with malice, oppression, or fraud, and is thus responsible for punitive damages in
14     an amount to be determined at trial.
15                                     SEVENTH CLAIM
16                                         (Libel Per Se)
17           75.    The Company repeats and realleges each and every allegation made in
18     the foregoing paragraphs as if fully set forth herein.
19           76.    Lewis’s postings and comments on the Facebook page contained
20     defamatory and libelous statements against and concerning Edgerton personally
21     and professionally which were known by Lewis to be false and untrue and which
22     she knew would damage the Company’s business reputation in the business
23     community.
24           77.    The statements were defamatory and libelous in that they asserted
25     Edgerton was a philanderer and/or adulterer.
26
27
28
                                                10
                                                                              COMPLAINT
     Case 2:20-cv-08903 Document 1 Filed 09/28/20 Page 11 of 13 Page ID #:11



 1           78.    The statement “[w]hatever bull**** [Edgerton] is saying is just that.
 2     Bull****” was meant to convey that Edgerton is a liar and someone who should
 3     not be trusted.
 4           79.    Lewis’s published statements to the Company’s prospective and
 5     actual clients regarding Edgerton are libelous on their face under California Civil
 6     Coe § 45a, as they have a tendency to injure the Company’s business reputation in
 7     the digital service industry.
 8           80.    At the time Lewis published such defamatory statements, she knew
 9     the statements were about Edgerton in his capacity as CEO of the Company, knew
10     the statements were false and/or failed to take reasonable care to determine the
11     truth or falsity of the statements.
12           81.    As a direct and proximate cause of Lewis’s publication, the Company
13     has suffered actual damage to its business, trade, profession or occupation. By
14     reason of Lewis’s publication, the Company has suffered a decline of business, a
15     loss of good will, and injury to its business reputation in the amount to be
16     determined at trial.
17           82.    In making the defamatory statement identified above, Lewis acted
18     with malice, oppression, or fraud, and is thus responsible for punitive damages in
19     an amount to be determined at trial.
20                                       EIGHTH CLAIM
21                                           (Trade Libel)
22           83.    The Company repeats and realleges each and every allegation made in
23     the foregoing paragraphs as if fully set forth herein.
24           84.    The Company is informed and believes and thereon alleges that Lewis
25     has made false, disparaging, and defamatory statements regarding the Company’s
26     business or services and that Lewis knew such statements were false at the time
27     they were made.
28
                                                 11
                                                                               COMPLAINT
     Case 2:20-cv-08903 Document 1 Filed 09/28/20 Page 12 of 13 Page ID #:12



 1           85.    Lewis’s statements relating to the Company were intentionally made
 2     in order to injure the Company’s business, business reputations, and ability to
 3     provide professional services, or should have been recognized by Lewis as being
 4     likely to cause harm to the Company.
 5           86.    As a result of such trade libel, the Company has suffered actual
 6     pecuniary damage in lost prospective business with existing and potential clients
 7     that were deterred from doing business with the Company in an amount to be
 8     determined at trial.
 9           87.    In making the defamatory statement identified above, Lewis acted
10     with malice, oppression, or fraud, and is thus responsible for punitive damages in
11     an amount to be determined at trial.
12                                 PRAYER FOR RELIEF
13           WHEREFORE, Plaintiff prays for judgment:
14
15           1.     On the First Claim for relief against Defendant for over $75,000 in
16     damages, plus interest, attorneys’ fees and expenses, and for such other and further
17     relief as the Court may deem just and proper.
18           2.     On the Second Claim for relief against Defendant for over $75,000 in
19     damages, plus interest, attorneys’ fees and expenses, and for such other and further
20     relief as the Court may deem just and proper.
21           3.     On the Third Claim for relief against Defendant for over $75,000 in
22     damages, plus interest, attorneys’ fees and expenses, and for such other and further
23     relief as the Court may deem just and proper.
24           4.     On the Fourth Claim for relief against Defendant for over $75,000 in
25     damages, plus interest, attorneys’ fees and expenses, and for such other and further
26     relief as the Court may deem just and proper.
27
28
                                               12
                                                                               COMPLAINT
     Case 2:20-cv-08903 Document 1 Filed 09/28/20 Page 13 of 13 Page ID #:13



 1           5.    On the Fifth Claim for relief against Defendant for over $75,000 in
 2     damages, plus punitive damages, interest, attorneys’ fees and expenses, and for
 3     such other and further relief as the Court may deem just and proper.
 4           6.    On the Sixth Claim for relief against Defendant for over $75,000 in
 5     damages, plus punitive damages, interest, attorneys’ fees and expenses, and for
 6     such other and further relief as the Court may deem just and proper.
 7           7.    On the Seventh Claim for relief against Defendant for over $75,000 in
 8     damages, plus punitive damages, interest, attorneys’ fees and expenses, and for
 9     such other and further relief as the Court may deem just and proper.
10           8.    On the Eighth Claim for relief against Defendant for over $75,000 in
11     damages, plus punitive damages, interest, attorneys’ fees and expenses, and for
12     such other and further relief as the Court may deem just and proper.
13
14     Dated: September 28, 2020              FOUNDATION LAW GROUP LLP
15                                            By: /s/ Gregg D. Zucker
                                                     Attorneys for Plaintiff Zemoga, Inc.
16
17                              DEMAND FOR JURY TRIAL
18           The Company requests a trial by jury of all issues so triable.
19     Dated: September 28, 2020              FOUNDATION LAW GROUP LLP
20                                            By: /s/ Gregg D. Zucker
                                                     Attorneys for Plaintiff Zemoga, Inc.
21
22
23
24
25
26
27
28
                                               13
                                                                                COMPLAINT
